i. Case 1:20-cv-00448-UA Document 2 Filed 01/16/20 Page 1 of 12

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a
Vue hig ose 44. -
Write the full name of each plaintiff. 2 () cv * .

(Include case number if one has been

  

 

 

assigned)
-against-
| _ 5 COMPLAINT
Woyep Tepne (enren.
~ oy, Do you want a jury trial?
/Y (? D OYes ONo

 

CLTY Ob Vew  YouRK une

Write the full name of each defendant. tf you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section Il.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17
Case 1:20-cv-00448-UA Document 2 Filed 01/16/20 Page 2 of 12

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
[a Federal Question
L] Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

Wthererwt.  Hewtwent
SNP

yo ,
TPA SY OF power

 

 

B. If you checked Diversity of Citizenship
‘1. Citizenship of the parties

Of what State is each party a citizen?

 

The plaintiff , , is a citizen of the State of
(Plaintiff's name)

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 1:20-cv-00448-UA Document 2 Filed 01/16/20 Page 3 of 12

if the defendant is an individual:

 

The defendant, , is a citizen of the State of

(Defendant’s name)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

if more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

 

 

 

 

 

<7) _
Leen th fhe OP LI pyar
fi, PAY EC AIO J
FirstName Middle Initial Last Name
f fin Sy LE oe LGD (gf
Street Address
i /, @ fo 4 RA, 7 1 ED ay
County, City State Zip Code
_ Sip [ilb€ eo Vest | bs Lite Cai
Telephone Number Email Address (if available)

Page 3
Case 1:20-cv-00448-UA Document 2 Filed 01/16/20 Page 4 of 12

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

ee eos

t

Defendant 1: Wein fagot  Cewire
First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

 

 

 

 

 

New Vet he VY
County, City State Zip Code
. NAL -

Defendant 2: Kh LVI 9 J & Lp

First Name Last Name

Current Job Title (or other identifying information)

ore Work Address (or other address where defendant may be served)

Creekd Pa) LU

County, City State Zip Code
Defendant 3: CLT OF few Yorke “A2)

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

A /é a! Sy Ine Ns ¥
County, City State Zip Code

Page 4
Case 1:20-cv-00448-UA Document 2 Filed 01/16/20 Page 5 of 12

VY eo) “
Defendant 4: fv “ Y a
First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

Mis Janke LS

County, City State Zip Code

Ill. STATEMENT OF CLAIM

 

 

 

 

 

 

 

 

   

 

“ \ ° at a af wf ap Ae
Place(s) of occurrence: ( \/ hal Yorke Poyrray (3 pe? ‘ston _ te
: J yo
f
1 ~ 44 #45
Date(s) of occurrence: Df fbf ED
/ /
FACTS: ,
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.
yp Mi ay Yop “vot We Vaan) C of ft, 7 f. ya ty &
f VEL es (MEE | i Til EL Y Lif LE he Be oe LLG?
d o ae . y if Ze ip 7
bio is Sh A ONMGED Co. Mb UIE net SVN, hatha f: A) et LE.
5 Moan SE - iS C7
ME tet hotie INE CLM. Teh hse CEUs Mie Cast Woe a CL URAL BL.
cs
wf cS t af if 5
x PV AAIYE Ley GE Le hb LV EELE x Tes Ls 7
fed e —T i # a ue ——— e .
caw Ia etd ataes oil YO Pad LB sie we ppgnt IW
“ < é a Foy
Z , ue C oa / ye.
an ‘ee KEEBLE gd biG ia ce f Bhi iS ivi ne fee Peas
ce le

fie Hei y Kha! ‘(5 etd Le Za oad,
Cf { : Powe
Zs t Luke CMS thei Ci Sho Tohus LLG . Lert 15 isd
2S 65 Side. HEE filthy chikt: wire.
Weak. ha <h¢ of b(tél Zz Mla mi a SY LiL “ Shee pe lfp
“ fy ee Zz . J af .
é 7 Lu fe Life PA be toh SoS DEL) ano Sti! Uo. Oy. fee oF
Neod, Hi, ZZ fees Lo. g. " Ne Shed; g

 

   

\
Shak xe GZ ‘ ye TG ite

 

 

ae 7 SY
oth Li, é. fdife. 7 BE Sabtli ty. L& gcd y ks ofl, oe Light «
f tel . 7, CA . o
ae / b bie LAS Adc (BALE Le LLB YE sp TE fe LRLLS Vain a

 

oA

Page 5
Case 1:20-cv-00448-UA Document 2 Filed 01/16/20 Page 6 of 12

$2 HIM 9 hes Seg Mab

 

Lot]

NN

hibe thal id soll Aon ae Let peat
Le BE Wee. AC » hee ShiS eat | YE MODiK MS CHIE ERE thd Cory
heh ced x ABD tt pg tv Le Sood - Wotvonbe
TEE Lo fete Stock et LS Aut et i iop- Sores

Peal A: fet ade 9i0t about 2 eEDia2s Vappnad
Le Le Si0 “Shp. BOC fivaed. auth Zi LAA, Vi ie MS i017

Zo haar f wie, 1 A “ie W/f“aes AS Gig. AE .

We "eauciba Lehn bon tA fran ~ Mou Aan euch, base 773,
Neb — vo have te 2A¢ hon”

4
*:

  
  

“

aa LE et
4

    

?
<P i” r . a

a , , oo co wpb ” A ?

aD bt BE. Lic Les Tes ALS Sep oD #He i > LE pL A
cf Swe

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

 

        

 

 

Do ; ; 2 2 *
Set seated ‘a a: LAA LS NOS BV oe Ped
a ‘ Ce
Lo
feo jf. ee . aT eg
i eidiry SEY oda ea Eb fsed PP LHF ¢ Ce G Le kong He Lod LE LED PU, 6 bya 5/9
E 7 7
a / 474 3 . q _¥ 2
i, ; a) asd. f j APSF 9 a 3 cyt, oy Lf Jone
chanel Mibu) bot é. ek ib 7 (E, Bailar Ces Sb bp SAS oe
} XN

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

eee g *
Le oP L -: AL oF er - ¢ nag A
Z vtukd hike O ALK Che peel VO mb OA

     

 

q / : + i 4

try f &. Me eg ee 7 - , . Zé a“ ay AL ede ue fe og we eo ay

fA ly ie Cher LEA ff © CL PIM A) ba Akt EE. KYLE {4 9# LOVE A fhthh 2 FG OG hae, ya
<f

0 G U 7U
fit lZ MAR ‘ta » gtifet —_ [ia MA COTA bth th DAL tite Ke ids “

aN,

  

ral 4) / i fo
U1) fe df cP he dered

re 1 beh ge

   

t 5 ji My “ 4 “Pp ;

; : 7 . oe “he ty f 4 . é ,

L chiral [ lf Beteth BQ Oar. Pk, Cope ein tl VAG bie AE PU ee ©
7 .

iP _/ 7 C

 

Page 6
o

Case 1:20-cv-00448-UA Document 2. Filed 01/16/20. Page 7 of 12

You connect Chose peuple hive!

Zz Asacbhe. FONT Ne fete. : Yous Ci b Zo bev AD

D5 Y00%,. gg at fe wb Cit iwte. CLS bpd ee aiseg. “

Y Do Eat WES 8 oEp KEE ant CulDe8 vie arna-
mani / Pach USAS akeek HW, bX ce Ud h eA €. SZ bayeg tie

cle ei naandkesl ie oisha a AA MADE. ced or bid not hay

 

i HZ Anon’ whee’. 2 YOU (fee Lo tate. Wi kl eie

 

 

4 \ Cf, 7 ; ,
Dei isha Sad. ID. AIRS 2 LLG PR Cake. FULTS. 6 . :
4% CA ~ ,
eto FN .
ew

Ob uy fee od Zz honed Senipecme Sctéchs

Tle Wie NMG Or BEY gale _auidk —f 2d. TE Lo GLO

bags deve. Oy Vi POL BER). SCtA -f .. Cee. GE, bt 3 ge as of 0 mits

Gib g if? eae AB bv. o d eng SAL ze “LOL etczethe [eéshe

ptasetiod. HO GO ULE Sante Uggeas. beste Lut (MAE:

ehigyned iV

Hiketihe. LAGE Etorgpedk by On KOK CBee Ly figchia:

LCL AV OED et — BS be Sete “ef “ob. . Z ; Ad A tebe ab Cie
Wy

 

ade 00956 iis 4 Abe Le vot. a Z fae 24 cA4 gi cts <

Mee is AE Sei Sicks. Le hove hare ffs KX OC obuak

  

 

 

(L—-
ule 72. uy ie hy Ka Safe hon LALE CHL if gan) Gee cl, ae
i KS 7 po? a -_
CFE. Oil, ues cele CLE... flZe 2 peg res LPL fee, “SSlhtIe — jalites

 

AMT tht RAGAN CLF. Ds ile fe LD LLL Ling = = AEE LEP (Co,

> 7 oe fv - ~/ Lu. vf
ta ae La ne —~ #i, ee Be fb PO? pedig—

| Tz _ wsnnan. Frid bY tik Viste, * eee Vian -

4 oo ng ? 4
App tf a. Kiba fs Li if

 

 

 

 

 

fiizes Ghe was 9 be Mick with a cbiaty gua finst
b MAL. OB. Fake fie 2 Ws te Matchett A. pact Qs cad. pressuted
roe Chisel Lh nasa! Lb Math ules ead az eee Lk
palas in CLEA ZL Keak. Sime cae Sich act Lh C/G |
4 2 if ae

a D 4 pis pt, ss
(Bike MLO€ Crus in,

 

f oe. Af.
Pou f % ABE b LARK SAKE. f Choke ah i Sle '
gabe big (4 a _

¢

 
Case 1:20-cv-00448-UA Document 2 Filed 01/16/20 Page 8 of 12

ict 3S

lneats BIA vow. ohh Sess te fess Shae. AL CMe Iden thf

 

 

ay S We a 4 “A / SY g
Ki. flied he. ff, Go pene auth. es
3) eA

 

oa A pli: Z IATL. Nace AD eetatl ¥
, f 3 a . a j : .
W ads AVA “ie Le hore, AZAAS A IVAN che nets

 

 

 

re - Zp

we 5 ar . ape oo ”

how Agu with Lf ue Savicd Yat. NLA OS etic file: hts heals ee ‘ae
ve j a, . :

 

C/ * eo . Ce ey
i My / i at: bok. he ta tedied € Va. Ske bb Mi « e$ i Seat.
tA

 

AS a) fom,
CZ BANS. Lf. atte Wut: “Dobe CLE, Gine gyflld Li€Co
Witt Be cae. hee Clee Thewe ES ANCE

(Wsns Sid “rilenne oes MBL Les chee axe KLE
pA of, D
eee Vt. YO. Peak) the Lhe OG tL (PLEEL CEg

v
Te LLB A BLE SLC. LK CASES bd, by iz. file Qh iy CR ft VELL Lt, bE &
ben. HE. A, ei paste Pixgeadde at HA aetck, LA; 1d, woe C7

 

   

 

Ny #7 C4 - en ow
Hh / COKE va 1g ban. i. tb ND ELLEE MTN £ LG Leite €3 Ih
J By re j o
inde (OA Lube

 

w/t

Thai. Zi. Ad! Mipporeul Lajas oS MAL LOI AtUe tn
Le hice C2. BG lL. fie ove fein t baseh, eo
Lo Few Nag cts hows De listetype ML hoe Yor atl Pt

Tae {v8 wey. te flack CL. tell BA BLO. ‘Leafy Lil hide. Lb
Wie. £5 WOE 4 e3i
De Lee Cut Vo dcessef Mesh Bhi § =a CLE Slee. Crain
MS hot Sle /D, Ale
. go of ws ” . o. fae oa
Obie te 2 PEE Lé but: or Jesus AE Gee. LELLILE ws

fl

LLL fo. y Ci Kuad&z otis: Cie CHM

 

  

P s
ect CL ke hl many “Linum HME. 7 2 C2 bt the Li pI fO Bd Ly Li fb Ve: x

Pee cant cent? CLE. hae he Lfler) ae ee ee ee je

pele Li; isos Jame AB Le ¢ Lh PLLIG affected Che te Che

Hhetblux Letty ° C

= would Like £0. 23k. Clee. 0 bust EE

Cary Pensa Meeisa's 3 die) bel “ SLfB etm ES e samedirtelr\.

Lo weuh ike ho nike Loa Loust SO. Me Se SED

Veeusenk CL) A395 Li GhhE 8. Le BM Aliza Be 2 Busca tb Agen,
Thare_ U/AD ch po Set. pothe L He V Hor Sha. Bhrteew yi

.
we
i

Ss

 
Case 1:20-cv-00448- UA. ‘Document 2 Filed 01/16/20 Page 9 of 12
Pacer ¥

Qe Lull Z LZ bet LL C. Cerne tts ad vacd The AL.
AK Moeidieb sy (ad _ . Ais ee ae. LCL YL 6 — Fhe te ile
billie WA FULES « Zz Aueceach © ) ba. LLL ent * ae “4 ae
labve@a hla ZL oo kiitt. Pkt. g& i CR STILE ALI Bib g — (é. Berwe ELH
I Lots Nig OP ere. a Che cea he 0 Lon Y

CA Glow ed 2)
Midas @ LEEL) 2 LB 0 “Thee. EL Cue hte £75 ya Bh ke = vento Oe
di Uf Lite wth, Gwe LAE fe BOC Cel fever tAT ba The. Ai kevdeatts
Vebuae WL. EB Et. Sey EUS 5S Lh Yew: ZB. hewn avi duct.
ze hefieuc AP La Chipin. JILLbY. Les. ’ LUC BS ge
Lhe. difeatlaas fe AE ‘ube hu wevifite. the G6 litre. £0 iki
| set te Le, wake ALE RL A .
LS hae ae, Leah ters (ews See tage .

C at,
- 4 Pi ry ; A - Fy Z
J he ‘rofl AGEE:, fet’ Seren ted. ra AE (LE. “Rig Ae Xf, rye Gh cot LE: a hy as. “C f Co pyi ky HYG US
AYU

 
 

EL, Aaqulls hes AE

194

Ma. catcbs. PLL. gpd JAG OWE:

  
 

oy
gH - Gf. a M Lh Z FRA AE oe

 

1 LIS i

t
fo

Pacodl on ah tke. 6

 

 

Wb. ast, ed
—é! a" < Ate o 2 Lek els finn ta PYAE Le x fi a Life ed. hii ea
hh ive WA e-. o ie Ly yo be fe he LA 44 WEE é Lee eb ff 4 oi Cth 0; LAE a

oes 4 iP , Pee
‘ Aopiaer G Me HE pews WML, lithe pitivre Bie. GL ATES
On. LWHLK KLE Che LY CLI They. bie ee TJ [i [thir Lee tdi

Ne

. Q a S
Ad dh hee CUA dey ALCL. Cte. LEOEL. LUO es 19 FiBet de tid Hits

OF Ew

 

Ht Ct ys orl wevdckine. cE A yf ffl det G CVE LL ALE

we

‘ UY,

yy. . .
L afc ey thawte z ould ert —agh feel tnt eh,  Koce. Eley Cee
fhieevit) Yee! Nak & Woe fh “hd bed heey fou wa LOCt. £ Lhe bey it ES Ce
Cy wh Kia Lahde 4 iff it pt EKA LEAN 0.

OD bs Sok ale fut liza Md C22 poe A, Hery or eld Seat,
i Celle WANES a. peee. BRL I Let aH

 , vo uv L a a

 

> 24, de *
(O01 (uh bail lobe Ault Luteo, eos pe Ht Lexcpa ae pee o ob
A , LAs

UW EKE evcmisl. ee awl” Boualuy  (eehe : ZB
: es / fi oss
PU bee FRANK. Le tl ike Copy au Le Cg Ng leer. l4 Bi gilee df

Pk PL het Ze Api. va iS CL 2 hip pe MEG el Axe CE sesh BE _

f “7 ME OP y Leo dey
bid PTS a él . lig EE OMA BP) PUKE ty = Z. bo CAAL Lier Lit CEE SE

ie

 

 
~Case 1:20-cv-00448-UA Document 2 . Filed 01/16/20 Page 10 of 12

   

LE Conygpeke Migth Lib. Cots Béhen, CéivK0h L- Lelieve. jd:
cs pb WE AO fRMAD_ #12 eet ek en Sae$e

v LF fs BE At deca x Py. PERL. AueeLly Le het Ake
— Cer Lise SA

 

 

     

opoile. Cok: freer Cie. be
i ;
a eee 1 . A

OX a IWS Uh! f pref Lill -E#L
o

  

  

 

 

   

¢
LULA
Canal

v

EG H A EE -

 

ad

Cs 9 ieee aL. Cabs. SE Bitk: Bes frcee Den, [ak
Y €

   

  

po

ae Meet i y Z Baer AEhOd

ELL SG CLE PI ot
i

oy

, le f
a hoy Pu Los J By ot ay borg gt fog pepe E, Oe er 71 Cee SS 0, VP iE. Ge) -
Hy, Le A. : A uceesi Ci, a 5 OC bee E. Lil LEE AZo LG. Lied ; C fe fe ae i
: 4 fpr i/ . he
a f 46 ne XL, coffe py bf Jp ee ae Dep wait f ENCE Chbd. cl ZL, AAG DF IE ro
ce. puede: oO VIELE. CESS Kea MSE 2. Ls) ENCES Eb biol te if

Uo
i ight be 22h Ld PULL.

   

st
“ A ao foot Ls 2
act LUCAG © heii; ffl

fe nth —_, oF
EBL iE |
a a ce!
6 eCr!)

D,
Chih, Li

     

 

 

thn #. oF
CME MEE zs Chie

Zp. Z LN CERES CK G8 LL ~ ELA KE Cz
ai

 

uv , - ,
Boece A fee De Khe, é3 pe CHS Ee Le
ZL CUieag lk HEGLI hen, Wy cle AEE

“ 4 / a . Slt
CMe peach, BALE. Kbeevia CCL SEU LINE PCE tk Li Mocks Sb LELAE 7 4 ! Caeg

 

4 f
VL. be 0. LAK

4 , bn WE. , ne
(GLALE <t~ MED hea’ LE LMM a CUE LOCK Bil. <4 flee. VL

 

 

a ff if a fo « ee ee / oe VW
pee. © hO OG Uiihe on CY p LEG, tk: [otek Lt:

CJ C. ;
A ee A re
f ie yt piu
Lesher SBE CAE LELE
Cfo Tn ( ont

Ly Nee:

cp nak’

Ali Digh L.
a

ce tte

 

Q

         

 

Lf, 3 . / wi os
i a Ty
75 _ : fod sg
“y ae i. 7 Z Dts a 2 OCs  geath th STB
] ; py A
GEL, ¢ AES CEL APU ea BUEN) y GLORIA THUGLAE. ected

we ppre 5h.20. alleen 362

fre

Lina COVA ELE Ny

 

peek 3P_ mz Cen) te nbile EO Sze : IVLEE 8e~

   

ef
glasogl he MEE p90. a eucatide kG hee Lhe

  
 

abs. gf

 

S 2 \ eng
Les nw & 22 of “TY tA Ag se the MEAG ott” fly AEE oar KS et 0

 

LEVI ifdef lidss o Ah eg
Lean fad, pepe Lf Lb, CLE HI

? C 2 -

: Shy. Ae Loe le. AUG pha WE I

 

   

 
~ Case 1:20-cv-00448-UA. Document 2 Filed 01/16/20 Page 11 of 12.

PACT é

bec rule. LLY gu LH a EB bt. a cx wees the beh 0%
Te boi Gaon Cb C
BOL xg of Cit BEET D......CE ana ? CL. ECB AVESLEE Ag. LES ok: wick
CLI... CULE Z YK Sey a SO Lu ALi Ci ce - gifer  Lepesti PILE 0
Lhe [Bes he Yn. AS PELE LED WC. c Les hea
f o
GAs eLY L254 te ie

(nee agen Tie #4 te 68 pet fay SK Tb BG fo tap.
a 2 to f
he, lp th Le Lo: ol!) ih fe Wien BA aaah LAH EE PLES PUL 7 oe ancl

  

     

CA

 

Wwe KE d di. i 2 ot
wehh hike. ke atrbe tla. Ctr 0 pret fit.
AZ Lf a ie Coy UME et! Hf « have “4 HAG Lah LEC. LC @ Ly be.
i . / cS , we
VLBEHLE. AG ELL EG, x te. O vevud he LKLEDL LAGNA SE... Ato t Beek A:
A a “ . we ef OY 7 ff
Lo ue. Shani CX MOS i ug LUMA ZL tA, J dpe uy, Le mcciunrtd #¢
GAS mae dy Zh WV oo wy fly ;
/ a X. foudly. Ebunddek “f, Chi bee. AA) CR Atiyg
(A ‘yy ¢ o So
a LZ gy VY, 2 ta SAF i 4b: yi 67% epeethe
y £
Whe MMU. “ih CE buy UMC HEL I4 44 CARIES AG EL. Sa.
‘ - hope? ory
echt lhe. pod, ‘hese be hoy hich pet hii 420 boli eve
5 D; Y AY - YY ;
eh LLY aah Burd ane. “ee e102 btho gor Chez
Lia Shilbas Zz Lif ul Lite. wa D LAG Bb ANSE pdb aw

Mh wit. tWih.. thActlr. Vib. Links beh Uk LOUK ys Alte Me hoes =

 

 

y,

- yyy . gL Poe
Ps HAMAG VA? out oh a F CAME Chee: Lge Le é2} tLe. BE iM Liao Bibs

oO 7 -

WAaeves

 

 

 

 

 

 

 

Ransemaentaes

 

 

 
Case 1:20-cv-00448-UA Document 2 Filed 01/16/20 Page 12 of 12

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

 

 

 

 

 

/ feof an ah . a et
4 / fof 2.0 Pptine HEE
Déted , ( Plaintiff's Signature
«. Ty aed oe at
ile HIE PALEG J
First Name Middle Initial Last Name
. ft “by os “)
Street Address
f a 4 Ae 5p RS
Hae? DK 7 LP [OO Dé
County, City State - Zip Code
. a& ar f : on “a 7
Vig f #7 @ # Ait, Z 1% (fr | & Ae, p le “ O wt
Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
OhYes [No

~ If you do consent to receive documents electronically, submit the completed form with your
‘ complaint. if you do not consent, please do not attach the form.

Page 7
